MARY'S OPINION HEADING                                           



NO. 12-03-00412-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


ROBERT ROBINSON,§
	APPEAL FROM THE SECOND
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

CHEROKEE COUNTY, TEXAS AND
STATE BAR OF TEXAS, §
	CHEROKEE COUNTY, TEXAS
APPELLEES
______________________________________________________________________________
MEMORANDUM OPINION

PER CURIAM

 This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).  The trial
court signed its judgment on November 13, 2003, making the clerk's record due on January 12,
2004.  By way of request for extension, this deadline was extended to February 11, 2004, and then
to March 1, 2004.  On February 25, 2004, this court advised Appellant that, pursuant to Texas Rule
of Appellate Procedure 42.3(c), this appeal would be subject to dismissal unless proof of full
payment to the trial court clerk is provided to this court by March 8, 2004.  This court extended the
deadline for filing the clerk's record to March 18, 2004.  On March 10, 2004, the Cherokee County
Clerk informed this court that Appellant had paid only a portion of the amount due for the
preparation of the clerk's record and had not made any arrangement to pay the remainder owed for
the record.  The clerk also stated that Appellant is not entitled to appeal without paying the fee.  As
of March 17, 2004, Appellant has failed to provide proof of full payment.  Accordingly, Appellant's
appeal is dismissed for want of prosecution pursuant to Texas Rule of Appellate Procedure 42.3(b).
Opinion delivered March 17, 2004.
Panel consisted of Griffith, J. and DeVasto, J.
Worthen, C.J., not participating.

(PUBLISH)